SibbecKER, J.
The verdict of the jury establishes that the defendant’s conductor, acted in the honest belief that the plaintiff was intoxicated when he prevented him from entering the day coach on the occasion in question and that the conductor had no grounds from the plaintiff’s appearance or conduct to apprehend he would be guilty of misconduct if permitted to ride in the day coach. The result of the undisputed evidence and these findings is that the plaintiff was not intoxicated and that there was nothing characterizing the plaintiff’s acts as evinciing any disposition calculated to disturb the peace and comfort of the passengers on the train. In the light of this situation, can it be said that there is evidence that warranted the jury in finding that the conductor did prevent the plaintiff from entering the day coach under circumstances of aggravation ? An examination of the plaintiff’s evidence, on which the jury had a right to rely, shows that the plaintiff acted reasonably in refusing to comply with the conductor’s direction not to go into the day coach, and that the conductor in an arbitrary and inconsiderate manner, with the aid of the news agent, forcibly ejected him from the entrance of the day coach and forcibly pushed and dragged him into the smoking car and compelled him to remain there for the remainder of his trip. We cannot say that the jury’s finding that this .treatment of the plaintiff amounted, under the circumstances, to an aggravated .assault is clearly against the evidence. It is suggested that question 3 is so involved and indefinite by reason of embracing several separate inquiries that the verdict fails to disclose what facts the jury found. We must presume, if the evidence sustains any of *5the inquiries submitted to the jury, that they found the facts sustained by the evidence. It is pretty clear, however, that the jury fully understood the inquiries submitted to them in the special verdict, for they negatived the fact of cruelty with vindictiveness or malice by their answer to question 5. This indicates that their affirmative answer to question 3 was restricted to and found the conductor’s treatment of the plaintiff amounted to an aggravated assault. The evidence and verdict fully justify the claim that the plaintiff was assaulted under circumstances of aggravation.
It is urged that the damages awarded are excessive. The foregoing statement contains the ultimate facts as to the plaintiff’s injuries, .their nature and extent, which the evidence teiids to show. The jury were justified in believing these facts and awarding such damages as in their judgment compensated the plaintiff for the injuries suffered. We are not prepared to say that the sum awarded is so clearly against the evidence that it can be held as a matter of law to be excessive in amount.
There is no reversible error in the record.
By the Court. — Judgment affirmed.